DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, and 11-19  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McQuade, US 2005/0140331 A1.

see Figs. 1-10), the system comprising:
a backpack having a first pocket and an outer surface (storage compartment 66 and outer surface to which solar panel assembly 20 is mounted);
a first solar panel mounted onto the outer surface of the backpack (solar panel assembly 20 having first of three solar panels 16);
a battery placed into the first pocket (storage compartment 66 stores battery; see ¶42),
wherein the battery is configured to be electrically connected to more than a single solar panel (battery may be connected to solar panels 16, which may be in series or parallel; see ¶26). 

Claim 6. McQuade teaches the system of claim 1, wherein the first solar panel is flexible (see ¶26). 

Claim 7. McQuade teaches the system of claim 1, wherein the first solar panel is mechanically sewn into the outer surface of the backpack (solar cell assembly is sewn to bag, and therefore first solar panel, by being part of solar cell assembly, is mechanically sewn into the outer surface of the backpack; see ¶42). 

battery 100 is connected to solar panels 16 by wires 59; see Fig. 3 and ¶27). 

Claim 11. McQuade teaches the system of claim 1, further comprising a charge regulating circuit (battery 100 has integrated charging circuit 106 and integrated voltage regulator output 108; see ¶30 and Fig. 3). 

Claim 12. McQuade teaches the system of claim 11, wherein the charge regulating circuit is located proximate to the battery (integrated can be construed as proximate). 

Claim 13. McQuade teaches the system of claim 11, wherein the charge regulating circuit is located proximate to the solar panel (as charge regulating circuit is integrated with battery, which is located in compartment 66 on other side of solar panel). 

Claim 14. McQuade teaches the system of claim 11, wherein the charge regulating circuit is located within the backpack (as battery is located in compartment 66). 

Claim 15. McQuade teaches the system of claim 1, wherein the battery is a chemical battery (lithium-ion, NiMH, and NiCd are chemical batteries; see ¶30). 

Claim 16. McQuade teaches the system of claim 1, wherein the solar panel and the outer surface of the backpack are configured to allow for solar charging during use of the backpack (see ¶43; battery charges when bag is being carried, worn, or placed down). 

Claim 17. McQuade teaches the system of claim 16, but not explicitly wherein the solar panel may be hidden from view during use of the backpack. 
However, McQuade teaches that the solar panel assembly 20 may be attached on one side, and the remaining sides are attached via a zipper (see ¶42). The solar panels may additionally be flexible (see ¶13).
Thus, the system taught by McQuade is capable of being hidden from view during use of the backpack, as during use of the backpack, one may roll up the solar panel assembly 20, hiding the solar panels from view, and rolling up the solar panel assembly 20 broadly constitutes use of the backpack.

Claim 18. McQuade teaches the system of claim 17, wherein the solar panel may be hidden by rolling up the solar panel (see claim 17, above). 

Claim 19. McQuade teaches the system of claim 17, wherein the solar panel comprises mono-crystalline silicon (see ¶26). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over McQuade, US 2005/0140331 A1, as applied to claim 1, above, and further in view of He, CN 204617393 U (McQuade, US 2005/0140331 A1).

Claim 2. McQuade teaches the system of claim 1, the system further comprising a second solar panel (second of solar panels 16).
McQuade does not teach wherein the second solar panel is placed with a second pocket of the backpack. 
2, one with an outer pocket 3, and one with a side pocket 5 (see ¶¶8-15). Thus, it is power to generate electricity from sunlight from all the panels (see ¶15).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second solar panel [be] placed with a second pocket of the backpack, as this is a suitable location for solar panels on backpacks.

Claim 3. Modified McQuade teaches or suggests the system of claim 2, wherein the system is configured so that the first solar panel and the second solar panel may be connected to the battery in series (McQuade teaches when multiple panels are present, they may be connected in series; see ¶26). 

Claim 4. Modified McQuade teaches or suggests the system of claim 2, wherein the system is configured so that the first solar panel and the second solar panel may be connected to the battery in parallel (McQuade teaches when multiple panels are present, they may be connected in parallel; see ¶26). 

Claim 5. Modified McQuade teaches or suggests the system of claim 2, but not wherein the first solar panel and the second solar panel are configured to supply power equal to or more than about 21 watts. 
see ¶41). Each solar panel provides a given power output, depending on area of the panel (see ¶21), and therefore, the precise power output would be the sum of the power outputs of each of the panels.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first solar panel and the second solar panel [be] configured to supply power equal to or more than about 21 watts in order to obtain the desired power output for the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McQuade, US 2005/0140331 A1, as applied to claim 1, above, and further in view of Brooks, et al., US 2017/0365208 A1.

Claim 8. McQuade teaches the system of claim 1, but not wherein the battery is in wireless electrical communication with the first solar panel. 
Brooks teaches a backpack having energy storage, and may comprise a set of solar panels (see ¶30). Brooks further teaches that power connectors may be coupled wirelessly or wired (see ¶31).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the battery be in wireless electrical communication with the first solar panel, in order to not have wires.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the battery be in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McQuade, US 2005/0140331 A1, as applied to claim 1, above, and further in view of Qin, CN 204146560 U (McQuade, US 2005/0140331 A1).

Claim 10. McQuade teaches the system of claim 1, but not wherein the outer surface of the backpack is separable from the backpack. 
Qin teaches a backpack having a solar panel and a battery; the solar panel is connected to the backpack through a zipper 111, allowing the solar panel, battery, and the corresponding outer layer package to be detached from the front side 110 backpack if they are not needed (see ¶¶18-24 and Figs. 1-6). The examiner believes the outer layer package can be construed as an outer surface of the backpack when attached to the backpack.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the outer surface of the backpack is separable from the backpack in order to allow them to be detached from the backpack when they are not needed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McQuade, US 2005/0140331 A1, as applied to claim 1, above, and further in view of Christie, US 2013/0213445 A1.

Claim 20. McQuade teaches the system of claim 1, but not wherein the backpack comprises a ripstop fabric. However, McQuade notes that the backpack may be constructed of lightweight, high strength fabrics (see ¶49).
Christie teaches a back pack, and further teaches that the backpack may be fabricated of sturdy fabric such as rip-stop nylon (see ¶41).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one in the art to have the backpack comprise a ripstop fabric, as ripstop is a sturdy fabric.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray, US 2005/0161079 A1, teaches a backpack having multiple solar panels.
Parris, et al., US 2007/0083921 A1, teaches a flap backpack with a top flap containing a photovoltaic device.
Bihn, US 2008/0210728 A1, teaches a backpack having multiple solar panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.